Citation Nr: 1028188	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses 
incurred in connection with private medical services rendered by 
St. Elizabeth Medical Center from December 29, 2008, to January 
6, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant's period of active service is currently unknown.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Canandaigua, Department 
of Veterans Affairs (VA) Medical Center (MC).

In May 2010, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  He noted that he was a VA employee at 
the Rome Community Base Outpatient Clinic and a service-connected 
veteran of Vietnam.  A copy of the transcript is associated with 
the claims folder.


REMAND

The appellant testified in May 2010 that, while working at the VA 
outpatient clinic, he experienced chest pain and saw his primary 
care physician that morning.  Chest x-ray and labs were 
performed.  The appellant reported that he continued to work that 
day, but was told that his primary care physician wanted to see 
him before he left for home.  At that time, he was told that his 
labs showed that he had a heart attack and that an ambulance had 
been ordered to take him to St. Elizabeth Medical Center.  The 
appellant noted that this was at VA medical personnel direction.  
While at St. Elizabeth Medical Center, the appellant reported 
that he underwent triple bypass surgery on the heart.  The 
appellant testified that he is now service connection for his 
heart condition and that he is a Vietnam veteran.  The 
appellant's representative noted that the appellant had a large 
claims folder, which included a 70 percent rating for heart 
disability.  The appellant indicated that he had private 
insurance, Blue Cross and Blue Shield, which required him to 
provide a substantial co-pay.

In addition to the transcript of sworn testimony, the evidence of 
record includes copies of private treatment records for the 
period of admission from December 29, 2008, to January 6, 2009, 
which includes a document titled Non-VA Hospitalization Form.  
This signed form by the appellant reflects that he checked the 
box next to the statement "I elect to have Medicare and/or my 
private insurance billed for the Hospitalization.  I understand 
that VA is prohibited from paying any insurance balances."  
Also, the record includes a report of contact (ROC) with the 
VAMC, Fee Basis Section, dated January 6, 2009, showing 
notification of admission to private hospital.  The service 
connected eligibility was reported to be less than 50 percent.  
This ROC further shows that the appellant was sent by VA to the 
private facility and that the appellant elected to have private 
insurance pay for this admission.

The record contains a letter dated February 23, 2009, from the 
appellant requesting reconsideration of the decision to deny 
payment or reimbursement.

The record contains a form indicating "continue to deny" dated 
February 25, 2009, and a statement of the case (SOC) dated May 
21, 2009.

The record lastly contains a substantive appeal from the 
appellant dated June 22, 2009.

Remand is Required:  Incomplete Record and Inadequate Findings

The Board has not been provided with the appellant's claims 
folder and the folder provided to the Board is vastly incomplete.  
The slim record provided to the Board does not include evidence 
showing proof of service, proof of service connected disability, 
the initial claim for payment or reimbursement, notice of the 
requirements to establish the benefit sought, and the initial 
adverse decision and notice of this to the appellant.

Also, records from the Rome Community Base Outpatient Clinic, 
where the appellant had his initial evaluation prior to his 
transport to the private facility, are not in the record before 
the Board.  Based on the sworn testimony, these records appear 
relevant.

In addition to an incomplete record, the Board observes that the 
VAMC findings are inadequate with regard to the claim for payment 
or reimbursement of cost associated with private medical service.  
A factual determination was not made as to whether VA gave prior 
authorization for non-VA medical care that the appellant 
received.  The record suggests that VA ordered an ambulance that 
took the appellant to the private hospital.  The appellant's 
testimony suggests that his private treatment was implicitly 
preauthorized.  The Board notes that the specific formalities of 
38 C.F.R. § 17.54 must be followed in order to obtain prior 
authorization.

With regard to claims where medical care was not previously 
authorized, the VAMC is reminded that the appellant has two 
avenues by which he may obtain the benefit sought.  The first is 
under 38 C.F.R. § 17.120 (Payment or reimbursement of the 
expenses of hospital care and other medical services not 
previously authorized).  The second in under U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008 (2008) (Payment or reimbursement for 
emergency services for nonservice-connected conditions in non-VA 
facilities).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 2000, 
amended via legislation that became effective October 10, 2008 
(See Veteran's Mental Health and Other Care Improvement Act of 
2008, Pub. No. 110-387, § __, 122 Stat. 4110, __ (2008)).  The 
record shows no indication that the provisions of the Millenium 
Health Care and Benefits Act were considered.  See SOC dated May 
2009.

Specifically, the prior determination appears inadequate as no 
determination was made as to whether there was an emergency, 
whether VA facilities were reasonably available, and whether and 
when the emergency, if shown, resolved (stabilized) such that the 
appellant could be safely transferred to a VA or other Federal 
facility. 

As the record currently stands, the Board is unable to make a 
determination on entitlement to the benefit sought.  Therefore, 
remand is necessary to afford the appellant due process of law 
and more fully develop the record.

Accordingly, the case is REMANDED for the following action:

1.  The appellant's claims file should be 
associated with the VAMC file on this claim, to 
include proof of service and proof of service-
connected disability.

2.  VA treatment records associated with medical 
care rendered on December 29, 2008, at the Rome 
Community Base Outpatient Clinic should be obtained 
and associated with the claims file and record.

3.  All VA correspondence, telephonic, electronic, 
or otherwise, associated with the appellant's 
private hospitalization commencing on December 29, 
2008, should be obtained and associated with the 
claims file and record.

4.  The appellant should be notified of the 
requirements to establish the benefit sought.

5.  VAMC should determine for the record the 
following.
(a) Whether there was an emergency; and
(b) Whether VA facilities were reasonably 
available and, if so, where; and
(c) Whether and when the emergency, if shown, 
resolved (stabilized) such that the appellant 
could be safely transferred to a VA or other 
Federal facility.

6.  The VAMC should readjudicated the claim with 
consideration of 38 C.F.R. § 17.120 and 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 38 C.F.R. §§ 17.1000-1002 
(the Millenium Health Care and Benefits Act).  If 
any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and representative, if any, should be 
furnished a supplemental statement of the case and 
given the opportunity to respond thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



